Title: From George Washington to Edmund Randolph, 24 July 1795
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            Mount Vernon 24th July 1795
          
          My letter from Baltimore, and the one written by Friday’s Post, dated the 22d instt renders it in a manner, unnecessary for me to add more on the score of the treaty with G. Britain, or on the movements which are taking place thereupon, in different parts than to inform you, that if circumstances should make it more eligable for me to repair to Philadelphia, than for you to come to this place, I can set out as well on a day’s as a month’s notice for the Seat of government; where, if matters are peculiarly embarrassed, I shld be on the theatre of information, with documents & other aids about me, that could not be had here.
          I have not, as I mentioned to you in my last, heard much said respecting the treaty, since I left Philadelphia. At Baltimore I remained no longer than to Breakfast. In Georgetown my whole time was spent on business with the Commissioners—and in Alexandria I did not stop—yet the same leaven that fermented a part of the Town of Boston is at work I am informed in other places; but whether it will produce the same fruit, remains to be decided.
          I shall expect, agreeably to the assurances you have given me, to be well, & regularly advised of the pros & con’s in this business; & the preponderancy thereof. The letter of Colo. H. is returned. The one from Colo. Deakins serves to shew in a greater degree the necessity there is that Messrs Morris & Nicholson

shd exert themselves to avert the threatened evil and the French letter is forwarded for translation, or to be acted upon, if necessary. The introduction of A.H.R. to you was, I conceive, more the effect of design than of ignorance or inadvertency. The impropriety of the meas[ur]e was too palpable, even if instances in abundance, had not announced that characters in the predicament that gentleman was, could not be noticed by the officers of government without giving umbrage—The conduct of Mr M—is of a piece with that of the other; and one can scarcely forbear thinking that these acts are part of a premeditated system to embarrass the Executive government. I am always—Yours
          
            G. W——n
          
        